Citation Nr: 0815261	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  01-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability (TDIU).  

3.  Whether the character of the veteran's service from April 
5, 1971 to August 6, 1973 is a bar to VA benefits based on 
that period.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had qualifying service from April 1968 to April 
1971.  Service from April 5, 1971 to August 6, 1973 was 
determined to be nonqualifying.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the August 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

Service connection for a nervous condition was denied in 
February 1983.  In April 2005, the Board determined that the 
claim had been reopened.  Consequently, for this review, the 
claim will be considered on a de novo basis, considering all 
evidence of record.  

The case was remanded by the Board, for additional 
development, in August 2001, July 2003, April 2005, and 
August 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In reopening his claim, the veteran emphasized that the 
discharge for his service from April 1971 to August 1973 had 
been upgraded.  He particularly emphasized his unit's action 
at Fire Base Fuller in June 1971 as a PTSD stressor.  See the 
veteran's statement of March 2003.  The U. S. Court of 
Appeals for Veterans Claims (Court) has held that the Board 
"must review all issues which are reasonably raised from a 
liberal reading of the appellant's substantive appeal."  
Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  The Court 
has extended this principle "to include issues raised in all 
documents or oral testimony submitted prior to the [Board] 
decision."  EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  
Solomon v. Brown, 6 Vet. App. 396, 400 (1994).  Thus, we have 
reviewed the April 1982 character of discharge determination.  

The Board pointed out in its remands of August 2001 and July 
2003 that there was an Administrative Decision on the 
character of the veteran's discharge in April 1982.  That 
decision was not appealed and it is final in the absence of 
clear and unmistakable error (CUE).  However, it does indeed 
appear to contain CUE.  

The upgraded Certificate of Release or Discharge from Active 
Duty, DD Form 214, shows that the veteran's discharge was 
upgraded in October 1981 and the character of service was 
honorable.  A discharge under honorable conditions is binding 
on VA, except in certain circumstances.  38 C.F.R. § 3.12 
(2007).  The April 1982 decision did not discuss any of those 
circumstances under which an upgrade to an honorable 
discharge would not result in qualifying for benefits.  
Instead, the RO cited VA Regulation 1012(C)(6) (now 38 C.F.R. 
§ 3.12(c)(6) (2007)).  The RO pointed out that the regulation 
provided, "that benefits are not payable when a veteran was 
discharged under other than honorable conditions as a result 
of Absence Without Official Leave for a continuous period of 
at least 180 days without compelling reasons."  (Emphasis 
added.)  That is, it appears that the RO analyzed the 
previous discharge under other than honorable conditions, 
rather than the discharge that had been upgraded as 
honorable.  Simply, the RO apparently applied the wrong 
regulation.  

Under these circumstances, the agency of original 
jurisdiction (AOJ) should review the character of the 
veteran's discharge for the period from April 1971 to August 
1973.  If that service is found to be qualifying, his other 
claims should be developed with consideration of that period 
of service.  

While the Board regrets the further delay, the case must be 
REMANDED for the following action:

1.  The AOJ should review the character 
of the veteran's discharge for the 
period from April 1971 to August 1973.  
If the AOJ determines that the period 
from April 1971 to August 1973 does not 
qualify for benefits, the veteran 
should be advised of his appellate 
rights.  

2.  If the AOJ determines that the 
period from April 1971 to August 1973 
does qualify for benefits, the AOJ 
should ask the veteran to fully 
identify his claimed stressors.  
Thereafter, the AOJ should attempt to 
verify any stressors listed by the 
veteran.  

Regardless of the veteran's response, 
the AOJ should attempt to verify the 
veteran's stressors of May and June 
1971 with the U.S. Army and Joint 
Services Records Research Center 
(JSRRC).  

3.  If the AOJ determines that the 
period from April 1971 to August 1973 
does qualify for benefits, the veteran 
should be scheduled for a PTSD 
examination by an examiner who has not 
previously examined him.  The examiner 
should provide an opinion as to the 
veteran's current psychiatric diagnosis 
and whether it is at least as likely as 
not (a 50 percent or greater 
probability) that the psychiatric 
disorder had its onset during any 
period of the veteran's qualifying 
service.  

4.  Thereafter, the AOJ should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



